DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the Pre-Appeal Brief Request for Review received on 05 November 2021. Claims 1-2 and 4-14 are pending. 
Response to Arguments
The arguments with respect to claims 1 and 10 have been considered. The previous rejections are withdrawn and a new grounds of rejection is given below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0311075 A1 (Tran et al., hereinafter "Tran") in view of US 10,882,523 B2 (Knitt). 

As to claim 1, Tran discloses a method for operating a motor vehicle, the motor vehicle being a motorcycle, the method comprising: 
	carrying out a driving maneuver, which includes a lane change and/or a passing maneuver, in an at least partially automated manner (para [0019] - "The safety system 12 can provide the operator of the motorcycle 10 assistance by providing blind spot detection, forward collision alert, rear collision alert, cross-traffic alert, merging-traffic alert, lane departure warning, traffic sign recognition and other operator assistance features", para [0020] - "The electronic control unit 15 may be connected to at least one additional system on the motorcycle 10, such as the brakes 22 to instruct the motorcycle 10 to alter is operating parameters"); and 
	adjusting acceleration dynamics of the motor vehicle, as a function of a relative speed of at least one other motor vehicle, as the driving maneuver is carried out (para [0017] - "The safety system 12 can be used in conjunction with braking systems to apply the brakes 22 or pre-charge the brakes 22 for the motorcycle 10 to avoid crash scenarios", para [0021] - "The sensors 14, e.g. the radar unit can constantly calculate whether a vehicle that is driving behind the motorcycle 10 has enough time to slow down so as to not hit the motorcycle 10"). 
	Knitt teaches the limitations not expressly disclosed by Tran, namely: 
	wherein the adjusting adapts a speed of the motor vehicle carrying out the driving maneuver to a speed of the at least one other motor vehicle, including determining a difference between the speed of the motor vehicle carrying out the driving maneuver and the speed of the at least one other motor vehicle, and at least one: raising the speed of the motor vehicle carrying out the driving maneuver by the determined difference, or lowering the speed of the motor vehicle carrying out the driving maneuver by the determined difference (col 8 ln 35-40 - "the electronic controller 220 controls the motorcycle 10 to the lesser speed output of kinematic controllers controlling to a locked object 30 (shown in FIG. 7B), a second object 40 in the path of travel (shown in FIG. 7A), and a third object (not shown in FIG. 7B) ahead of the second object 40 in the path of travel of motorcycle 10", col 9 ln 5-15 - "FIG. 8B shows the motorcycle 30 shifting to the left lane to get ready for overtaking vehicle 50. Once the motorcycle 30 moves over to the left lane, then the speed of motorcycle 10 needs to be lowered to maintain the desired gap to vehicle 50 other than keeping the desired gap to vehicle 30. As a result, motorcycle 10 may begin to control to vehicle 50 (if the output of the kinematic controller tracking vehicle 50 is proving a speed/acceleration request that is less than the output of the kinematic controller tracking motorcycle 30)").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Tran and Knitt, because each reference relates to driver assistance systems for controlling the speed of a motorcycle. The combination would yield predictable results according to the teachings of Knitt, by adapting the speed of the motorcycle to the most appropriate nearby vehicle. 

As to claim 2, the combination of Tran and Knitt teaches the method as recited in claim 1. 
	Tran further discloses wherein the at least one other motor vehicle include a preceding motor vehicle and/or another motor vehicle approaching from behind (Fig 2, para [0015] - "The safety system 12 as includes sensors 14 such as intelligent camera, radar, and/or lidar sensors").

As to claim 4, the combination of Tran and Knitt teaches the method as recited in claim 1. 
	Tran further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using a sensor system of the motor vehicle carrying out the driving maneuver, which includes at least one sensor aimed forward and/or rearward and/or to a side of the motor vehicle carrying out the driving maneuver (Fig 2, para [0015] - "The safety system 12 as includes sensors 14 such as intelligent camera, radar, and/or lidar sensors").

As to claim 5, the combination of Tran and Knitt teaches the method as recited in claim 4. 
	Tran further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using at least one radar sensor and/or one ultrasonic sensor (para [0015]).

As to claim 6, the combination of Tran and Knitt teaches the method as recited claim 1. 
	Tran further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using at least one sensor of an adaptive cruise control of the motor vehicle carrying out the driving maneuver (para [0017] - "provide driver assistance features such as [...] forward collision alert", para [0032] - "adjusting an operating parameter of the motorcycle 10").

As to claim 7, the combination of Tran and Knitt teaches the method as recited in claim 1. 
	Tran further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using at least one sensor of a lane change assistance system of the motor vehicle carrying out the driving maneuver (para [0015], para [0017] - "provide driver assistance features such as blind spot detection, [...] merging-traffic alert").

As to claim 8, the combination of Tran and Knitt teaches the method as recited in claim 1. 
	Tran further discloses wherein at least two sensors spaced apart from one another and each aimed to a side are used to ascertain the relative speed of the at least one other motor vehicle, with the aid of which a motor vehicle passing in a neighboring lane is chronologically successively detected and the relative speed of the motor vehicle is ascertained via the time difference between the detections (Fig 2, para [0020] - "if the operator of the motorcycle 10 should be warned on [...] a change in traffic speed", para [0021] - "The sensors 14, e.g. the radar unit can constantly calculate whether a vehicle that is driving behind the motorcycle 10 has enough time to slow down so as to not hit the motorcycle 10").

As to claim 9, the combination of Tran and Knitt teaches the method as recited in claim 5. 
	Tran further discloses wherein a probability of a collision is calculated on the basis of data detected with the aid of the sensor system and a warning device, which is physically perceptible by the driver, is activated when a collision is predicted and/or the driving maneuver is discontinued (para [0026] - "The electronic control unit 15 is configured to receive a signal from the at least one sensor 14 with the at least one feature 30. The ECU 15 determines with an electronic control unit for the safety system a probability that a safety incident may occur based upon the at least one feature and compares the probability to at least a first threshold 26. The electronic control unit 15 is configured to send at least one indicator signal 20 when the at least one feature is within the first threshold 26 for safety awareness. For example, if the system 12 detects an object 30 in a blind spot area 28 for the operator of the motorcycle 10 an indicator signal 20 can be displayed on a mirror on the corresponding side of the motorcycle 10").

As to claim 10, Tran discloses a non-transitory machine-readable storage device on which is stored a computer program containing machine-readable instructions for operating a motor vehicle, the motor vehicle being a motorcycle (Fig 2, para [0020] - "electronic control unit (ECU) 15"), the computer program, when executed by a computer, causing the computer to perform: 
	carrying out a driving maneuver, which includes a lane change and/or a passing maneuver, in an at least partially automated manner (para [0019], para [0020]); and 
	adjusting acceleration dynamics of the motor vehicle, as a function of a relative speed of at least one other motor vehicle, as the driving maneuver is carried out (para [0017], para [0021]). 
	Knitt teaches the limitations not expressly disclosed by Tran, namely: 
	wherein the adjusting adapts a speed of the motor vehicle carrying out the driving maneuver to a speed of the at least one other motor vehicle, including determining a difference between the speed of the motor vehicle carrying out the driving maneuver and the speed of the at least one other motor vehicle, and at least one: raising the speed of the motor vehicle carrying out the driving maneuver by the determined difference, or lowering the speed of the motor vehicle carrying out the driving maneuver by the determined difference (col 8 ln 35-40 - "the electronic controller 220 controls the motorcycle 10 to the lesser speed output of kinematic controllers controlling to a locked object 30 (shown in FIG. 7B), a second object 40 in the path of travel (shown in FIG. 7A), and a third object (not shown in FIG. 7B) ahead of the second object 40 in the path of travel of motorcycle 10", col 9 ln 5-15 - "FIG. 8B shows the motorcycle 30 shifting to the left lane to get ready for overtaking vehicle 50. Once the motorcycle 30 moves over to the left lane, then the speed of motorcycle 10 needs to be lowered to maintain the desired gap to vehicle 50 other than keeping the desired gap to vehicle 30. As a result, motorcycle 10 may begin to control to vehicle 50 (if the output of the kinematic controller tracking vehicle 50 is proving a speed/acceleration request that is less than the output of the kinematic controller tracking motorcycle 30)").
	See claim 1 for a statement of an obviousness rationale. 

As to claim 11, the combination of Tran and Knitt teaches the method as recited in claim 1. 
	Knitt further teaches wherein the adjusting adapts the speed of the motor vehicle carrying out the driving maneuver by raising the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 9, col 9 ln 30-36 - "the electronic processor 222 dynamically controls the speed of the motorcycle dynamically based on an output of a first kinematic controller 225, wherein the first kinematic controller is configured to receive a first input including at least one of an item selected from at least one of [...] the velocity of the motorcycle 30, velocity of the motorcycle 10").

As to claim 12, the combination of Tran and Knitt teaches the method as recited in claim 1. 
	Knitt further teaches wherein the adjusting adapts the speed of the motor vehicle carrying out the driving maneuver by lowering the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 9, col 9 ln 30-36).

As to claim 13, the combination of Tran and Knitt teaches the non-transitory machine-readable storage device as recited in claim 10. 
	Knitt further teaches wherein the adjusting adapts the speed of the motor vehicle carrying out the driving maneuver by raising the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 9, col 9 ln 30-36).

As to claim 14, the combination of Tran and Knitt teaches the non-transitory machine-readable storage device as recited in claim 10. 
	Knitt further teaches wherein the adjusting adapts the speed of the motor vehicle carrying out the driving maneuver by lowering the speed of the motor vehicle carrying out the driving maneuver by the determined difference (Fig 9, col 9 ln 30-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because it generally relates to cruise control systems for motorcycles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669